            Case 2:20-bk-10654-VZ                     Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44                                    Desc
                                                      Main Document    Page 1 of 69
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
  Central
 ____________________              California
                      District of _________________
                                       (State)
                                                            11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         /

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                          Cachet Financial Services, a California corporation
                                           ______________________________________________________________________________________________________




2.   All other names debtor used            aka Cachet
                                           ______________________________________________________________________________________________________
     in the last 8 years                    fka Cachet Banq, Inc.
                                           ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer             9 ___
                                           ___ 5 – ___
                                                    4 ___
                                                       8 ___
                                                          7 ___
                                                             6 ___
                                                                8 ___
                                                                   1 ___
                                                                      7
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            175 S Lake Avenue, Suite 200
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street

                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            Pasadena, CA 91101
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            Los Angeles
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                www.cachetservices.com
                                           ____________________________________________________________________________________________________


                                           ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           
6.   Type of debtor
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
              Case 2:20-bk-10654-VZ               Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44                                      Desc
                                                  Main Document    Page 2 of 69
Debtor           Cachet Financial Services, a California corporation
                _______________________________________________________                       Case number (if known)_____________________________________
                Name



                                        A. Check one:
7.    Describe debtor’s business
                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         Railroad (as defined in 11 U.S.C. § 101(44))
                                         Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        ✔ None of the above
                                        

                                        B. Check all that apply:

                                         Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                         Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.naics.com/search/ .
                                          522320
                                          ___ ___ ___ ___

8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?                     Chapter 7
                                         Chapter 9
                                        ✔ Chapter 11. Check all that apply:
                                        
                                                        Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,,5 (amount subject to adjustment on
                                                            4/01/ and every 3 years after that).
                                                        
                                                         The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                            debtor is a small business debtor, attach the most recent balance sheet, statement
                                                            of operations, cash-flow statement, and federal income tax return or if all of these
                                                            documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                           A plan is being filed with this petition.

                                                           Acceptances of the plan were solicited prepetition from one or more classes ofcreditors,
                                                            in accordance with 11 U.S.C. § 1126(b).

                                                           The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                           The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                         Chapter 12

9.    Were prior bankruptcy cases       ✔ No
                                        
      filed by or against the debtor
      within the last 8 years?           Yes.    District _______________________ When _______________ Case number _________________________
                                                                                        MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                              District _______________________ When _______________ Case number _________________________
                                                                                        MM / DD / YYYY

10.   Are any bankruptcy cases          ✔ No
                                        
      pending or being filed by a
      business partner or an             Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                    District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                       MM / DD / YYYY
      attach a separate list.                     Case number, if known ________________________________


     Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
            Case 2:20-bk-10654-VZ               Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44                                       Desc
                                                Main Document    Page 3 of 69
Debtor        Cachet Financial Services, a California corporation
              _______________________________________________________                      Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this   Check all that apply:
      district?                       ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                      
                                         immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                         district.

                                       A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have     ✔ No
                                      
      possession of any real           Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                    Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                   What is the hazard? _____________________________________________________________________

                                                  It needs to be physically secured or protected from the weather.

                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                   attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                   assets or other options).

                                                  Other _______________________________________________________________________________



                                              Where is the property?_____________________________________________________________________
                                                                         Number          Street

                                                                         ____________________________________________________________________

                                                                         _______________________________________         _______     ________________
                                                                         City                                            State       ZIP Code


                                              Is the property insured?
                                                  No
                                                  Yes. Insurance agency ____________________________________________________________________

                                                        Contact name     ____________________________________________________________________

                                                        Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of          Check one:
      available funds                 ✔ Funds will be available for distribution to unsecured creditors.
                                      
                                       After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                       1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of              50-99                           5,001-10,000                             50,001-100,000
      creditors
                                       100-199                         10,001-25,000                            More than 100,000
                                      ✔ 200-999
                                      

                                       $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                 $50,001-$100,000               ✔ $10,000,001-$50 million
                                                                                                                 $1,000,000,001-$10 billion
                                       $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                       $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 4 of 69
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 5 of 69
              Case 2:20-bk-10654-VZ                       Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44                                Desc
                                                          Main Document    Page 6 of 69
   Fill in this information to identify the case:


  Debtor name Cachet     Financial Services, a California corporation
  United States Bankruptcy Court for the Central District of California
                                                                  (State)
  Case number (If known):     _________________________


                                                                                                                            Check if this is an amended filing


 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
 Unsecured Claims and Are Not Insiders                                                                                                               12/15


 A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
 disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
 secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
 largest unsecured claims.




     Name of creditor and complete              Name, telephone number, and   Nature of the claim   Indicate if             Amount of unsecured claim
    mailing address, including zip code           email address of creditor   (for example, trade    claim is         If the claim is fully unsecured, fill in only
                                                           contact             debts, bank loans,  contingent,      unsecured claim amount. If claim is partially
                                                                                  professional    unliquidated,   secured, fill in total claim amount and deduction
                                                                                 services, and     or disputed       for value of collateral or setoff to calculate
                                                                                  government                                        unsecured claim.
                                                                                   contracts)
                                                                                                                                    Deduction for      Unsecured
                                                                                                                  Total claim, if
                                                                                                                                       value of          claim
                                                                                                                    partially
                                                                                                                                     collateral or
                                                                                                                    secured
                                                                                                                                        setoff

1 Verde Human Capital, LLC                   Daniel Weiskopf Esq              Litigation
  OneMint                                    Phone: 206-467-1816              pending in the
  c/o Daniel Weiskopf Esq                    Email:                           Superior Court
                                                                                                  Contingent
  McNaul Ebel Nawrot & Helgren               dweiskopf@mcnaul.com             of Washington
                                                                                                   Disputed                                          $692,557.86
  PLLC                                                                        for King County;
                                                                                                  Unliquidated
  600 University Street                                                       Case No. 20-2-
  Ste 2700                                                                    01077-4
  Seattle, WA 98101-3143
2 Rackspace Us Inc                           Rackspace Us Inc                 Server And
  Attn President                             Attn President Or Manager        Network
  Or Manager Agent                           Agent                            Provider
  1 Fanatical Place                          Phone: 800-961-4454                                                                                     $47,547.92
  City Of Windcrest                          Email:
  San Antonio, TX 78218

3 Wespay Advisors                            Wespay Advisors                  Ach Audit
  Attn President                             Attn President Or Manager        Services
  Or Manager Agent                           Agent
  601 Montgomery Street Suite                Phone: 415-373-1180                                                                                     $2,015.36
  710                                        Email: cburnett@wespay.org
  San Francisco, CA 94111

4 Accounting Principals                      Accounting Principals            Services
  Attn President                             Attn President Or Manager
  Or Manager Agent                           Agent
                                                                                                                                                     $1,918.80
  Dept Ch 14031                              Phone: 888-301-3621
  Palatine, IL 60055-4031                    Email:




                                                                                                                                                     Page 1
            Case 2:20-bk-10654-VZ                   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44                                  Desc
                                                    Main Document    Page 7 of 69
     Name of creditor and complete          Name, telephone number, and   Nature of the claim   Indicate if             Amount of unsecured claim
    mailing address, including zip code       email address of creditor   (for example, trade    claim is         If the claim is fully unsecured, fill in only
                                                       contact             debts, bank loans,  contingent,      unsecured claim amount. If claim is partially
                                                                              professional    unliquidated,   secured, fill in total claim amount and deduction
                                                                             services, and     or disputed       for value of collateral or setoff to calculate
                                                                              government                                        unsecured claim.
                                                                               contracts)
                                                                                                                                Deduction for      Unsecured
                                                                                                              Total claim, if
                                                                                                                                   value of          claim
                                                                                                                partially
                                                                                                                                 collateral or
                                                                                                                secured
                                                                                                                                    setoff

5 Tpx Communications                      Tpx Communications              Utility - Phone
  Attn President                          Attn President Or Manager       Service
  Or Manager Agent                        Agent
                                                                                                                                                 $1,207.26
  515 S Flower Street 45th Fl             Phone: 877-487-8722
  Los Angeles, CA 90071-2201              Email:

6 Raymond Avenue Self Storage             Raymond Avenue Self             Storage Unit
  Attn President                          Storage
  Or Manager Agent                        Attn President Or Manager
                                                                                                                                                 $ 680.40
  2201 Alton Parkway                      Agent
  Irvine, CA 92606                        Phone: 949-442-2342
                                          Email:
7 Logmein                                 Logmein                         Internet
  Attn President                          Attn President Or Manager       Communications
  Or Manager Agent                        Agent
                                                                                                                                                 $ 560.40
  Po Box 50264                            Phone:
  Los Angeles, CA 90074-0264              Email:

8 Southland Shredding                     Southland Shredding             Shredding
  Attn President                          Attn President Or Manager       Service
  Or Manager Agent                        Agent
                                                                                                                                                 $ 425.00
  1131 N Hellman Avenue                   Phone: 888-747-3331
  Ontario, CA 91764                       Email:

9                                         Pasadena Fire Recovery          False Alarm
    Pasadena Fire Recovery
                                          Program                         Response
    Program
                                          Attn President Or Manager
    Attn President
                                          Agent
    Or Manager Agent                                                                                                                             $ 375.00
                                          Phone: 855-809-2057
    Po Box 748631
                                          Email:
    Los Angeles, CA 90074-8631
                                          pasadenacafire@alarm-
                                          billing.com
10 At&T (3887)                            At&T (3887)                     Utility - Internet
   Attn President                         Attn President Or Manager
   Or Manager Agent                       Agent
                                                                                                                                                 $ 299.60
   Po Box 5014                            Phone: 800-321-2000
   Carol Stream, IL 60197-5014            Email:

11 Readyrefresh                    Readyrefresh                           Water Delivery
   Attn President                  Attn President Or Manager
   Or Manager Agent                Agent
                                                                                                                                                 $ 294.69
   #216 6661 Dixie Highway Suite 4 Phone: 800-274-5282
   Louisville, KY 40258            Email:

12 Equifax Information                    Equifax Information SVCS        Service
   SVCS LLC                               LLC
   Attn President                         Attn President Or Manager
   Or Manager Agent                       Agent                                                                                                  $ 225.00
   Po Box 740253                          Phone: 800-685-5000
   Altanta, GA 30374-0253                 Email:
                                          cust.serv@equifax.com




                                                                                                                                                 Page 2
            Case 2:20-bk-10654-VZ                   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44                                  Desc
                                                    Main Document    Page 8 of 69
     Name of creditor and complete          Name, telephone number, and   Nature of the claim   Indicate if             Amount of unsecured claim
    mailing address, including zip code       email address of creditor   (for example, trade    claim is         If the claim is fully unsecured, fill in only
                                                       contact             debts, bank loans,  contingent,      unsecured claim amount. If claim is partially
                                                                              professional    unliquidated,   secured, fill in total claim amount and deduction
                                                                             services, and     or disputed       for value of collateral or setoff to calculate
                                                                              government                                        unsecured claim.
                                                                               contracts)
                                                                                                                                Deduction for      Unsecured
                                                                                                              Total claim, if
                                                                                                                                   value of          claim
                                                                                                                partially
                                                                                                                                 collateral or
                                                                                                                secured
                                                                                                                                    setoff

13 Cdw Direct                             Cdw Direct                      Electronics -
   Attn President                         Attn President Or Manager       Computer Parts
   Or Manager Agent                       Agent
   Attn Bobby Dalton                      Attn Bobby Dalton                                                                                      $ 212.20
   Po Box 75723                           Phone: 480-270-7127
   Chicago, IL 60675-5723                 Email: bobbdal@cdw.com;
                                          credit@cdw.com
14 Pitney Bowes                           Pitney Bowes                    Postage
   Attn President                         Attn President Or Manager       Machine Rental
   Or Manager Agent                       Agent
                                                                                                                                                 $ 210.58
   2225 American Drive                    Phone: 844-256-6444
   Neenah, WI 54956                       Email:

15 At&T (6671)                            At&T (6671)                     Utility - Internet
   Attn President                         Attn President Or Manager
   Or Manager Agent                       Agent
                                                                                                                                                 $ 179.00
   Po Box 5014                            Phone: 800-321-2000
   Carol Stream, IL 60197-5014            Email:

16 City Of Pasadena                       City Of Pasadena                False Alarm
   Attn Manager Agent                     Attn Manager Agent              Response
   Attn Finance Accounts                  Attn Finance Accounts
   Receivable                             Receivable
                                                                                                                                                 $ 147.00
   Po Box 7115                            Phone: 626-744-4291
   100 N Garfield Ave N106                Email:
   Pasadena, CA 91109-7215

17 Veleta Stevens, et al                  Mike M Arias Esq                Class action
   c/o Mike M Arias Esq                   Alfredo Torrijos Esq            pending in
   Alfredo Torrijos Esq                   Arias Sanguinetti Wang and      USDC, Central
   Arias Sanguinetti Wang and             Torrijos LLP                    District of          Contingent
   Torrijos LLP                           Phone: 310-844-9696             California; Case      Disputed                                         Unknown
   6701 Center Drive W 14th Fl            Email:                          No. 2:19-CV-         Unliquidated
   Los Angeles, CA 90045                  mike@aswtlawyers.com            08120-ODW-
                                          alfredo@aswtlawyers.com         JEM

18 Webb Payroll                           Francis J Casey Flynn Jr Esq    Class action
   Service Inc, et al                     Phone: 314-662-2836             pending in
   c/o Francis J Casey Flynn Jr           Email:                          USDC, Central
                                                                                               Contingent
   Law Office of                          casey@lawofficeflynn.com        District of
                                                                                                Disputed                                         Unknown
   Francis J Flynn Jr                                                     California; Case
                                                                                               Unliquidated
   422 S Curson Ave                                                       No. 8:19-cv-
   Los Angeles, CA 90036                                                  02267




                                                                                                                                                 Page 3
            Case 2:20-bk-10654-VZ                   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44                                  Desc
                                                    Main Document    Page 9 of 69
     Name of creditor and complete          Name, telephone number, and   Nature of the claim   Indicate if             Amount of unsecured claim
    mailing address, including zip code       email address of creditor   (for example, trade    claim is         If the claim is fully unsecured, fill in only
                                                       contact             debts, bank loans,  contingent,      unsecured claim amount. If claim is partially
                                                                              professional    unliquidated,   secured, fill in total claim amount and deduction
                                                                             services, and     or disputed       for value of collateral or setoff to calculate
                                                                              government                                        unsecured claim.
                                                                               contracts)
                                                                                                                                Deduction for      Unsecured
                                                                                                              Total claim, if
                                                                                                                                   value of          claim
                                                                                                                partially
                                                                                                                                 collateral or
                                                                                                                secured
                                                                                                                                    setoff

19 Sarah Simmons et al, c/o               Lawrence J Semenza III Esq      Class action
   Lawrence J Semenza III Esq             Christopher D Kircher Esq       pending in
   Christopher D Kircher Esq              Jarrod L Rickard Esq            USDC, District
   Jarrod L Rickard Esq                   Katie L Cannata Esq             of Nevada; Case
   Katie L Cannata Esq                    Phone: 702-835-6803             No. 2:19-cv-    Contingent
   Semenza Kircher Rickard                Email: ljs@skrlawyers.com       01624-GMN-       Disputed                                              Unknown
   10161 Park Run Dr Ste 150              cdk@skrlawyers.com              VCF             Unliquidated
   Las Vegas, NV 89145                    jlr@skrlawyers.com
                                          klc@skrlawyers.com



20 Brigitte Jones et al                   David L Meyerson Esq            Class action
   c/o David L Meyerson Esq               Phone: 216-696-1080             pending in the
   1400 Rockefeller Bldg                  Email:                          Court of
   614 W Superior Avenue                  dmeyerson@seamanatty.com        Common Pleas      Contingent
   Cleveland, OH 44113                                                    for the County of  Disputed                                            Unknown
                                                                          Cuyahoga,         Unliquidated
                                                                          Ohio; Case No.
                                                                          19-924236

21 Bancorp Bank                           Beth Moskow-Schnoll Esq         Interpleader
   Attn President or Manager Agent        Jessica C Watt Esq              action pending
   409 Silverside Road Suite 105          William J Burton Esq            in the USDC,
   Wilmington, DE 19809                   Ballard Spahr LLP               District of
                                          Phone: 302-252-4465             Delaware; Case      Contingent
                                          Email:                          No. 1:19-cv-         Disputed                                          Unknown
                                          moskowschnollb@ballardspa       02088-MN            Unliquidated
                                          hr.com
                                          wattj@ballardspahr.com
                                          burtonw@ballardspahr.com




                                                                                                                                                 Page 4
           Case 2:20-bk-10654-VZ                   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44                                      Desc
                                                   Main Document    Page 10 of 69



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address
 James C. Bastian, Jr. - Bar No. 175415
 Melissa Davis Lowe - Bar No. 245521
 SHULMAN BASTIAN LLP
 100 Spectrum Center Drive, Suite 600
 Irvine, California 92618
 Telephone: (949) 340-3400
 Facsimile: (949) 340-3000
 Email: JBastian@shulmanbastian.com
         MLowe@shulmanbastian.com




      Attorney for: Debtor and Debtor in Possession

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                               DIVISION

 In re:
 CACHET FINANCIAL SERVICES, a California                                     CASE NO.:
 corporation, aka Cachet, fka Cachet Banq, Inc.
                                                                             ADVERSARY NO.:
                                                                             CHAPTER: 11
                                                             Debtor(s).



                                                                                   CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                            Plaintiff(s),               and 7007.1, and LBR 1007-4



                                                                                                           [No hearing]
                                                         Defendant(s).



Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a
debtor in a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying
all its parent corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly
own 10% or more of any class of the corporation’s equity interest, or state that there are no entities to report. This
Corporate Ownership Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary
proceeding. A supplemental statement must promptly be filed upon any change in circumstances that renders this
Corporate Ownership Statement inaccurate.

I, (Printed name of attorney or declarant) Aberash Asfaw                                          , the undersigned in
the above-captioned case, hereby declare under penalty of perjury under the laws of the United States that the following
is true and correct:




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                 F 1007-4.CORP.OWNERSHIP.STMT
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 11 of 69
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 12 of 69
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 13 of 69
     Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                             Main Document    Page 14 of 69




55
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 15 of 69


                  1 Source Business Solutions
                  Attn Robert Beck President
                  6966 Commerce Park Drive
                  Midvale, UT 84047



                  1-2-3 Payroll & HR Services
                  Attn Sandy Maniscalco President
                  8 Forsythia Court
                  Holtsville, NY 11742



                  Absoulte Technology Inc
                  Attn James Love President
                  65480 76th Street
                  Bend, OR 97703



                  Accent Employer Solutions Inc
                  Attn Randy McBride President
                  9821 Katy Fwy Suite 290
                  Houston, TX 77024



                  Accent Employer Solutions IV et
                  c/o Kevin Scott Mann Esq
                  Cross & Simon LLC
                  1105 North Market Street Ste 901
                  Wilmington, DE 19801



                  Access 1 Source NC
                  Attn Michael Lefevers President
                  365 Main Ave SW
                  Hickory, NC 28602



                  Accountable To You Inc
                  Attn Molly Okerlund President
                  3101 W 41st Street Suite 201 A
                  Sioux Falls, SD 57105
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 16 of 69


                  Accounting Principals
                  Attn President or Manager Agent
                  Dept CH 14031
                  Palatine, IL 60055-4031



                  Accuchex Corporation
                  Attn President or Manager Agent
                  Attn Gary Frieders Operations
                  Manager
                  365 Bel Marin Keys Blvd
                  Novato, CA 94949



                  Accupay Inc dba AccuPay Systems
                  Attn Ryan Moffett President
                  20422 Beach Blvd., Suite 345
                  Huntington Beach, CA 92648



                  Accurate Tax Service Inc
                  American Payroll Corporation
                  Steven Z Smith President
                  146 Chemawa Rd N
                  Keizer, OR 97303



                  Accu-Rite Payroll Services
                  Attn Gerald Lawrence President
                  462 Hegeman Avenue
                  Colchester, VT 05446



                  ACE Payroll Services Inc
                  Attn Larry Goldman Vice President
                  1860 Walt Whitman Road Suite 600
                  Melville, NY 11747



                  Acroprint Time Recorder Company
                  Attn President or Manager Agent
                  Attn Gene Gardner Controller
                  5640 Departure Drive
                  Raleigh, NC 27616
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 17 of 69


                  Acuff & Acuff Inc
                  Attn Jerone Acuff President
                  4998 N Henry Blvd
                  Stockbridge, GA 30281



                  Admin HR Inc
                  Attn Doris Schmeck CFO
                  100 2nd Ave St Suite 303S
                  St Petersburg, FL 33701



                  Advanced Benefit Solutions LLC
                  Attn President or Manager Agent
                  Attn Rex Harrison Controller
                  3675 Crestwood Pkwy #120
                  Duluth, GA 30096



                  Advanced Payroll Concepts LLC
                  Attn Natalie Haag Manager Member
                  6810 E Broadway Blvd Suite 203
                  Tucson, AZ 85710



                  Advanced Payroll Services
                  Attn President or Manager Agent
                  Attn Lorraine Pasqua CSR
                  300 Chester Ave Suite 201
                  Morrestown, NJ 08057



                  Advanced Payroll Services, Inc
                  c/o Peter C. Hughes Esq
                  One Customs House Suite 500
                  704 King Street
                  Wilmington, DE 19801



                  Advanced Payroll Solutions
                  Attn President or Manager Agent
                  Attn Richard Karasik Manager
                  1969 Sunset Pt Road Suite 6
                  Clearwater, FL 33765
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 18 of 69


                  Advanced Payroll Solutions LLC
                  Attn Michael Marino President
                  1287 Worthington Woods Blvd
                  Worthington, OH 43085



                  Advanced Reimbursement
                  Art Corp
                  Attn Natalie England Director of Ops
                  8401 Churchside Drive
                  Gainesville, VA 20155



                  Advanstaff Inc
                  Advanstaff HR
                  Attn Philip J Richards CEO
                  8925 West Russell Road Suite 100
                  Los Vegas, NV 89148



                  Advantage Resource Group Inc
                  Attn President or Manager Agent
                  Attn Theresa Gallagher Accounting
                  1600 Valley View Blvd
                  Altoona, PA 16602



                  Afinida Inc
                  Attn President or Manager Agent
                  Attn Malinee Virachack Accountant
                  600 La Terraza Blvd
                  Escondido, CA 92025



                  Ahola Corporation
                  c/o James R Bedell Esq
                  Yelena Boxer Esq
                  200 Public Square Ste 2300
                  Cleveland, OH 44114-2378



                  Ahola Corporation Aloha Payroll
                  Attn Michael Paull CFO
                  6820 W Snowville Road
                  Brecksville, OH 44141
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 19 of 69


                  All About Payroll LLC
                  Attn Rachelle Henry Managing Mem
                  5887 Casa Firande Ave
                  Rocklin, CA 95677



                  All American Payroll
                  Attn Karolin Garakanian President
                  9070 Irvine Center Drive Suite 110
                  Irvine, CA 92618



                  All Pay HR
                  Attn Sam Ware President
                  6928 Autumn Oaks Drive
                  Olive Branch, MS 38654



                  Alliance Benefit Group Payroll Inc
                  Alerus Financial
                  Attn Sarah Tolzmann-Barnick Super
                  201 E Clark Street
                  Albert Lea, MN 56007



                  Alliance Business Solutions II LLC
                  Alliance Business Solutions
                  Attn James Jagels Managing Mem
                  7910 Ralston Road Suite 8
                  Arvada, CO 80002



                  Alpha Omega Payroll Solutions LTD
                  Attn Christo Vardakis President
                  140 Route 17 North
                  Hackensack, NJ 07601



                  Alpha Payroll LLC
                  Attn Laz Kalemis CEO
                  1216 Welsh Roard
                  North Wales, PA 19454
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 20 of 69


                  Alpha Payroll Services, LLC
                  c/o Barnaby Grzaslewicz Esq
                  Morris Nichols Arsht & Tunnell LLP
                  1201 North Market Street
                  Wilmington, DE 19899



                  AMCheckIR
                  Blue Ocean Innovation LLC
                  Attn Kim Trowbridge President
                  2151 Michelson Drive Suite 200
                  Irvine, CA 92612



                  American Time and Labor Company
                  California Time and Payroll Co
                  Attn Jim Thompson President
                  6 Venture #135
                  Irvine, CA 92618



                  AmeriPay Inc
                  American Payroll Company
                  Attn Ericka Gray President
                  278 Tennessee Street Suite 4
                  Redlands, CA 92373



                  Anchor Payroll & Benefit
                  Attn Jeff Erne President
                  1767 Front Street
                  Blairstown, NJ 07825



                  Apache Homelands LLC et al
                  c/o John G Harris Esq
                  Berger Harris LLP
                  1105 N Market Street 11th Fl
                  Wilmington, DE 19801



                  Approved Payroll Inc
                  Attn Peter Heinrich President
                  845 N Pass Ave
                  Burbank, CA 91503
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 21 of 69


                  Approved Staffing Inc
                  Attn Peter Heinrich President
                  1415 N Cahuenga Blvd
                  Los Angeles, CA 90028



                  APS Automatic Payroll System Inc
                  Attn President or Manager Agent
                  Attn Steve Bodden Operation Mgr
                  415 Texas Street Suite 400
                  Shreveport, LA 71101



                  APS Group Inc
                  Attn President or Manager Agent
                  Attn Shannon Carlisle Director of Op
                  41307 12th St West, Suite 205
                  Palmdale, CA 93551



                  Arch Resources Group
                  Attn President or Manager Agent
                  Attn Steve Rasmussen PR Manager
                  1000 Bricknell Avenue Suite 610
                  Miami, FL 33131



                  Arete HCM Solutions Inc
                  Attn Chris Belna President
                  3247 Vickery Road
                  Syracuse, NY 13212



                  ASAP Payroll Service Inc
                  Attn Thomas Masengale President
                  8130 S Meridian St Suite 4C
                  Indianapolis, IN 46217



                  Asset HR Inc
                  Attn President or Manager Agent
                  Attn Kathleen Bordas Controller
                  7493 147th ST W Suite 210
                  Apple Valley, MN 55124
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 22 of 69


                  Associated Human Capital
                  Management
                  Associated JCM
                  Attn Yvette Hector Vice President
                  350 Motor Parkway Suite 410
                  Hauppauge, NY 11788



                  Astra Payroll Co
                  Astra Payroll Services
                  Attn John Mason Smith Owner
                  5890 Bushnell Drive
                  New Kent, VA 23124



                  Asyre Software
                  Paysystems of America Inc
                  Attn President or Manager Agent
                  Attn Tara Jones Director Ops
                  1321 Murfreesboro Road Suite 100
                  Nashville, TN 37217



                  AT&T
                  Attn President or Manager Agent
                  PO Box 5014
                  Carol Stream, IL 60197-5014



                  AT&T
                  Attn President or Manager Agent
                  PO Box 5014
                  Carol Stream, IL 60197-5014



                  Automatic Business Computing LLC
                  Attn Michael Shaw Member
                  2640 Sunset Blvd #140
                  Rocklin, CA 95677



                  AVL Business Solutions Inc
                  Platinum Group
                  Attn Michael Murphy President
                  200 Swannanoa River Rd
                  Asheville, NC 28805
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 23 of 69


                  Axiom Human Resource Solutions
                  Attn Andrew Zelt CEO
                  9810 Westpoint Drive Suite 150
                  Indianapolis, IN 46256



                  Axiom Human Resources
                  Solutions Inc et al
                  c/o William Anthony Hazeltine Esq
                  Sullivan Hazeltine Allinson LLC
                  901 N Market Street, Ste 1300
                  Wilmington, DE 19801



                  AXO National Staff Leasing LLC
                  Attn Keith Lueck CEO
                  901 E 7th Street
                  Austin, TX 78702



                  Balance Point
                  X-Pay LLC
                  Attn President or Manager Agent
                  Attn John Egan VP Ops
                  65 Harristown Road Suite 302
                  Glen Rock, NJ 07452



                  Bancorp Bank
                  Attn President or Manager Agent
                  409 Silverside Road Suite 105
                  Wilmington, DE 19809



                  BBCS Payroll Inc
                  Attn Lynda Berryman President
                  2504 Veterans Memorial Pkwy S
                  Suite 1
                  Lafayette, IN 47909



                  Bene Care Payoll
                  Attn William Bach President
                  1260 Creek Street
                  Webster, NY 14580
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 24 of 69


                  Better Business Planning Inc
                  Attn President or Manager Agent
                  Attn Chris Bellinger
                  125 W Orchard Street
                  Itsaca, IL 60143



                  Beyond Pay
                  AP Select Payroll Inc
                  Attn President or Manager Agent
                  Attn Michael Lynch Director
                  6 State Route 173 Suite 201
                  Clinton, NJ 08809



                  Big Fish Payroll Services LLC
                  Attn President or Manager Agent
                  Attn Jeff Hill Ops Manager
                  950 E Katella Ave Ste 6
                  Orange, CA 92867



                  Bizchecks Payroll Inc
                  Attn Larry Drago President
                  153 Lavells Lane
                  Marstons, MA 02648



                  Blue Point Advisors LLC
                  BluePoint Payroll Solutions
                  Attn Roy Blair President
                  576 N Sunrise Ave Suite 115
                  Roseville, CA 95661



                  Box Inc
                  Attn President or Manager Agent
                  4440 El Camino Real
                  Los Altos, CA 94022



                  Brigitte Jones et al
                  c/o David L Meyerson Esq
                  1400 Rockefeller Bldg
                  614 W Superior Avenue
                  Cleveland, OH 44113
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 25 of 69


                  Brigitte Jones et al
                  c/o Shaun H Kedir Esq
                  101 W Prospect Ave Ste 1600
                  Cleveland, OH 44115



                  Business Cents
                  Attn Eric Palmer Owner
                  172 Rockingham Road
                  Londonderry, NH 03053



                  Business Financial Human
                  Resource Management LLC
                  David Bird President
                  500 N Loop 1604 East Suite 250
                  San Antonio, TX 78232



                  Business Payroll Service
                  Attn Lance Ladd President CEO
                  804 N Twin Oaks Valley Rd #119
                  San Marcos, CA 92069



                  Business Workplace Solutions LLC
                  WSP Payroll Services
                  Attn Alicia Martin VP
                  1601 Elm Street Suite 4310
                  Dallas, TX 75201



                  C & A Associates Inc
                  AccuTrac Payroll Services
                  Attn Charles LaBrecque President
                  199 Winter Street 2nd Fl
                  Hanover, MA 02388



                  c/o Wiggins Payroll Inc
                  Paula C Witherow Esq
                  The Brandywine Building
                  1000 N West Street 10th Floor
                  Wilmington, DE 19801
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 26 of 69


                  California Department of Tax and
                  Fee Administration
                  Account Information Group MIC:29
                  PO Box 942879
                  Sacramento, CA 94279-0029



                  California Employment
                  Development Department
                  Bankruptcy Group MIC 92E
                  PO Box 826880
                  Sacramento, CA 94280-0001



                  California Franchise Tax Board
                  Bankruptcy Section MS: A-340
                  PO Box 2952
                  Sacramento, CA 95812-2952



                  Canfield Funding LLC dba Millenn
                  c/o Richard A Grimm III Esq
                  1100 Rand Building
                  14 Lafayette Square
                  Buffalo, NY 14203



                  Casa Payroll Service LLC
                  Attn President or Manager Agent
                  Attn Tom Burns Comptroller
                  3120 Fire Road Suite B-100
                  Egg Harbor Township, NJ 08234



                  Catalyst PEO LLC
                  Attn Kailey Jonas COO
                  1421 Hanz Drive
                  New Braunfels, TX 78130



                  CDW Direct
                  Attn President or Manager Agent
                  Attn Bobby Dalton
                  PO Box 75723
                  Chicago, IL 60675-5723
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 27 of 69


                  Cello HR LLC
                  Attn President or Manager Agent
                  Attn Tom Slanda Lead Operations
                  3155 W Big Beaver Road Suite 216
                  Troy, MI 48084



                  Certified Payroll Associates Inc
                  Attn Matt Crowder President
                  1055 Patrick Place
                  Brownsburg, IN 46112



                  CF Investments
                   Accurate Data Payroll Service
                  Attn Carl Fischer President
                  30400 Detroit Road Suite 308
                  Westlake, OH 44145



                  Charleston Payroll Plus LLC
                  Charleston Payroll
                  Attn Jenna Lee Wright Mgr Member
                  130 River Landing Drive Suite 1D
                  Charleston, SC 29492



                  Charleston Payroll Plus LLC et al
                  c/o James S Green Esq
                  Seitz Van Ogtrop & Green PA
                  222 Delaware Avenue Ste 1500
                  Wilmington, DE 19899



                  Check Mate Payroll LLC
                  Attn Roger Ogden Secretary Treasu
                  300 South 200 West
                  Bountiful, UT 84010



                  Check Mate Payroll LLC
                  c/o Sarah Theresa Andrade Esq
                  Bayard PA
                  600 N King Street Ste 400
                  Wilmington, DE 19801
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 28 of 69


                  Check Right Inc
                  CR Payroll
                  Jonathan Dyer President
                  11818 SE Mill Plain Blvd Suite 202
                  Vancouver, WA 98684



                  Choice Payroll Inc
                  ThreadHCM
                  Attn Lori Winters President
                  555 North Point Center E Ste 150
                  Alpharetta, GA 30022



                  ChoicePay Payroll & HR Services
                  Attn Jane Sunter President
                  851 Old Winston Road Suite 108
                  Kearnersville, NC 27284



                  City of Pasadena
                  Attn Manager Agent
                  Attn Finance Accounts Receivable
                  PO Box 7115
                  100 N Garfield Ave N106
                  Pasadena, CA 91109-7215



                  CliftonLarsonAllen LLP
                  Attn President or Manager Agent
                  Attn Amy Bradley Sr Payroll
                  220 South Sixth Street Suite 300
                  Minneapolis, MN 55402



                  Clockwork Systems Inc
                  APS Autotime Payroll Solutions
                  Attn Steven L Perry President
                  206 Brookswood Rd
                  Sherwood, AR 72120



                  Clockwork Systems Inc et al
                  c/o Julie M O'Dell Esq
                  Wilks Lukoff & Bracegirdle LLC
                  4250 Lancaster Pike Ste 200
                  Wilmington, DE 19805
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 29 of 69


                  Coastal Payroll Services Inc
                  Attn Craig Coleman President
                  4909 Murphy Canyon Road Ste 110
                  San Diego, CA 92123



                  Coastal Payroll Services Inc et al
                  c/o John Anderson Sensing Esq
                  1313 N Market St
                  Hercules Plaza 6th Fl
                  Wilmington, DE 19899-0951



                  Combined Employer Services Inc
                  Attn President or Manager Agent
                  Attn Marina Wang
                  1520 Bridgegate Drive #108
                  Diamond Bar, CA 91765



                  Commonwelath Cash Management
                  Commonwealth Payroll & HR
                  Attn Jeff Plakans President
                  32 Tioga Way
                  Marblehead, MA 01945



                  Comp US Inc
                  Comp US Payroll
                  Attn Michael Janowiak Vice Presid
                  1863 Banks Road
                  Margate, FL 33063



                  Complete Payroll Resource Inc
                  Attn Michael DelLaPorta President
                  2501 Monroe Blvd Suite 1100
                  Audubon, PA 19403



                  Compliance Payroll Inc
                  Attn Steven Lahey President
                  8801 Folsom Blvd Suite 185
                  Sacramento, CA 95826
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 30 of 69


                  Comprehensive Payroll Service Inc
                  CPSnetpay
                  Attn Jim Smith President
                  8518 North Dixie Drive
                  Dayton, OH 45414



                  Computer Search
                  Computer Search Payroll Services
                  Attn Raymond Antonucci
                  331 Audubon Pkwy
                  Buffalo, NY 14228



                  Concept 2001 Inc
                  Concept HR
                  Attn Ginger Henson CFO
                  1089 Augusta Road
                  Warrenville, SC 29851



                  Contempo HCM LLC
                  Attn Lawrence Bailliere CEO
                  5872 E Pima Street Suite D
                  Tucson, AZ 85712



                  CPA Accounting Solutions Inc
                  Attn Gary Garland President
                  10916 Atlantic Blvd Suite 16
                  Jacksonville, FL 32225



                  Crockett Technical LLC
                  Attn Henry Crockett Director
                  2300 Valley View Land Suite 1050
                  Irving, TX 75062



                  Datasphere Inc Flexchecks Inc
                  Attn Diane K Pelak President
                  2930 Three Mile Rd NW
                  PO Box 141215
                  Grand Rapids, MI 49514
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 31 of 69


                  Decimal, Inc The Online 401K
                  Ubiquity
                  Attn President or Manager Agent
                  Attn David Yanagita Trade Special
                  44 Montgomery Street Suite 3060
                  San Francisco, CA 94104



                  Delaware Valley Payroll Inc
                  Prime Point
                  Attn David Bothwell Vice President
                  2 Springside Road
                  Mount Holly, NJ 08060-5644



                  Dependable Payroll LLC
                  Attn President or Manager Agent
                  Attn Nina McPherson Operati Mgr
                  3020 Mitchellville Road Suite 101
                  Bowie, MD 20716



                  Des Dawn Corporation
                  Taxco Business Service Inc
                  Attn President or Manager Agent
                  Attn Trai Carr EVP
                  3958 Atlantic Ave
                  Long Beach, CA 90807



                  Dominion Payroll Services LLC
                  Attn David Fratkin President
                  1310 W Main St Suite A
                  Richmond, VA 23230



                  Dominion Payroll Services TN LLC
                  Avintus and Midsouth
                  Attn Jason Poling CEO
                  320 Seven Springs Way Suite 300
                  Brentwood, TN 37027
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 32 of 69


                  Dun-Rite Sand and Gravel Co
                  c/o Patrick K Gibson Esq
                  Gibson & Perkins PC
                  144 Quigley Blvd
                  New Castle, DE 19720



                  Dynamic Human Resources Inc
                  Attn Chris Whall CEO
                  3955 Pinnacle Court Suite 100
                  Auburn Hills, MI 48326



                  Easy Checks Caribbean
                  Attn President or Manager Agent
                  Attn Elizabeth Lugo Operations Mgr
                  019 Calle 19
                  San Juan, PR 09224



                  EazePay
                  Attn Wayne H Triantos Member Mgr
                  645 South Main Road
                  Vineland, NJ 08360



                  Empay Systems LLC
                  Polaris Payroll
                  Attn Pat Corpora President
                  108 Alumni Ave
                  Durham, NC 27713



                  Employer Services Online
                  Employee Max
                  Attn Bob Curran President
                  104 Gideon Drive
                  Kennett, PA 19348



                  Employer Support Services Inc
                  Attn Jennifer Ragsale President
                  8530 Anselmo Lane
                  Baton Rouge, LA 70810
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 33 of 69


                  Employer Tools & Solutions Inc
                  ETS Payroll
                  Attn Ken Jackson President
                  8745 Gary Burns Drive Suite 160
                  Frisco, TX 75034



                  Employer's Guardian LLC
                  Attn President or Manager Agent
                  Attn Diane Edwards Controller
                  2865 Sunrise Blvd Suite 225
                  Rancho Cordova, CA 95742



                  Epay Systems Inc
                  Attn Doug Olds CFO
                  1701 Golf Road #1-1250
                  Rolling Meadows, IL 60008-4227



                  EquiFax Information SVCS LLC
                  Attn President or Manager Agent
                  PO Box 740253
                  Altanta, GA 30374-0253



                  Essque Inc dba Heutmaker
                  Business Advisors
                  John Heutmaker
                  10700 Normandale Blvd Ste 202
                  Bloomington, MN 55437



                  Exact Payroll Inc
                  Attn Mitch Lightman Vice President
                  3993 Huntingdon Pike Suite 110
                  Huntingdon Valley, PA 19006



                  Exponent Technologies Inc
                  Attn President or Manager Agent
                  Attn Lori Hauser Director PR
                  4970 Landmark Place
                  Dallas, TX 75254
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 34 of 69


                  Exponent Technologies Inc
                  c/o Albert H Manwaring IV Esq
                  Morris James LLP
                  500 Delaware Avenue Ste 1500
                  Wilmington, DE 19899-2306



                  E-Z Payroll Services Inc
                  WageSource
                  Nicholas Siderias President
                  36 Chestnut Drive
                  Glen Rock, NJ 07452



                  Fair Employment Council Inc
                  Paysource TX & PaydayPro
                  Attn Melissa Parker President
                  669 Airport Freeway Suite 107
                  Hurst, TX 76053



                  Fiducia Global Solutions LLC
                  Attn Annette Messler VP CFO
                  310 South St Mary Street
                  San Antonio, TX 78205



                  First-Rate Payroll Service
                  Providers LLC
                  Attn Vimal Patel Owner
                  501 Jarrad Street
                  Piscataway, NJ 08554



                  Flexible Payroll & HR LLC
                  Attn Brandon Barnes President
                  6202 Woodcrest Drive
                  Burlington, KY 41005



                  Focus HR Strategy Inc
                  Attn Gregg Stutz COO
                  6464 E Grant Road
                  Tucson, AZ 85715
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 35 of 69


                  FocusPay Solutions LLC
                  Payroll Solutions & Benefits LLC
                  Attn President or Manager Agent
                  Attn Becky Snedigar Payroll Man
                  1820 East University Drive
                  Aubrn, AL 36830



                  Governmentjobs.com Inc
                  NEOGOV
                  Attn Todd Hutchings VP
                  300 Continental Blvd Suite 565
                  El Segundo, CA 90245



                  Green Leaf Payroll &
                  Business Solutions
                  Attn Kira Amundsen VP
                  410 Melrose Drive Suite 207
                  Vista, CA 92081



                  Green Payroll Services Inc
                  Attn President or Manager Agent
                  Attn Miriam Horowitz Owner
                  1635-43rd Street
                  Brooklyn, NY 11204



                  Greenlink Payroll
                  Attn Frank Mineccia Managing Mem
                  1001 West Southern Ave #102
                  Mesa, AZ 85210



                  Gulf States Management
                  Argent Payroll
                  Attn Glen A Villalobos President
                  170 New Camellia Blvd Suite 120
                  Covington, LA 70433



                  Hard 8 Acquisitions LLC
                  LaunchPayroll.com
                  Attn John Hagerman President CEO
                  625 Bakes Bridge Ave Suite 105
                  Franklin, TN 37067
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 36 of 69


                  Harding Shymanski & Company
                  c/o Michael Busenkell Esq
                  Gellert Scali Busenkell & Brown
                  1201 N Orange Street Ste 300
                  Wilmington, DE 19801



                  Harding Shymanski Company
                  Attn Matthew Folz Vice President
                  21 SE Third Street Suite 500
                  Evansville, IN 47708



                  HCI-EBS Inc
                  Emploee Benefit Services
                  Attn Dave Anderson
                  424 Graves Mill Road Suite 300
                  Lynchburg, VA 24502



                  Home Work Solutions Inc
                  Attn Kathleen Webb President
                  2 Pidgeon Hill Dr Suite 350
                  Sterling, VA 20165



                  Hospitality Resource Center, LLC
                  HRC Service
                  Attn Reza Khan President CEO
                  18333 Dolan Way Suite 211
                  Santa Clarita, CA 91387



                  HR 365 LLC
                  Attn President or Manager Agent
                  Attn Trent DeGroot Manager
                  3183 Millcreek Road
                  Pleasant Grove, UT 84062



                  HR Ledger
                  Attn Malcolm L Frost Presid Owner
                  610 Auburn Ravine Road Suite 1
                  Auburn, CA 95603
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 37 of 69


                  HR Outsourcing Associates, LLC
                  Attn Joey Woodruf VP
                  1588 Atkinson Road Suite 201
                  Lawrenceville, GA 30043



                  HR Outsourcing Enterprises, LLC
                  Attn President or Manager Agent
                  Attn Didi Harkness Director of PR
                  1588 Atkinson Road Suite 201
                  Lawrenceville, GA 30043



                  HR Solutions LLC
                  Attn President or Manager Agent
                  Attn Renee Trepagnier Manager
                  6421 Perkins Road Bldg A Suite 2A
                  Baton Rouge, LA 70808



                  Human Resource Consulting
                  Group LLC
                  Attn Robin Imbrogno President
                  117 Main Street
                  Seymour, CT 06483



                  Human Resources Inc
                  HRI
                  Attn Matthew Priester COO
                  2127 Espey Court Suite 306
                  Crofton, MD 21037



                  Human Resources Inc
                  c/o Seth Jason Reidenberg Esq
                  Tybout Redfearn & Pell
                  750 Shipyard Drive Ste 400
                  Wilmington, DE 19899-2092



                  Hunter Payroll Systems
                  Attn Justin Hunter President
                  6594 Rey Del Sierra Court
                  Sparks, NV 89436
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 38 of 69


                  iBusinessSolutions Inc
                  Attn David Yohn President
                  7020 Professoinal Pkwy E Suite 100
                  Lakewood Ranch, FL 34240



                  IEM of Flordia LLC
                  Unify Employee
                  Attn Enrique Perez VP Tech Service
                  10446 NW 31 Terr
                  Doral, FL 33172



                  IEM of Florida LLC
                  c/o Theodore J. Tacconelli Esq
                  Ferry Joseph PA
                  824 Market St Ste 1000
                  Wilmington, DE 19899



                  Ignite PEO Services LLC
                  Attn Glen Antwiler CEO
                  1458 Thatch Cir
                  Castle Rock, CO 80109



                  Igreen Payroll Inc
                  Attn President or Manager Agent
                  Attn Moseh Horowitz Administrator
                  5319 16th Ave
                  Brooklyn, NY 11204



                  Infiniti HR
                  Attn Scott Swarkovsky CEO
                  6011 University Blvd Suite 120
                  Elliot, MD 21043



                  Infiniti Resource Management LLC
                  Attn Clarissa Thompson President
                  3014 US Highway 301 North Suite
                  500
                  Tampa, FL 33619
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 39 of 69


                  Infinity HR LLC
                  c/o Lisa Zwally Brown Esq
                  The Nemours Building
                  1007 N Orange Street Ste 1200
                  Wilmington, DE 19801



                  Infinity Payroll Services
                  Attn Jason Slutsky President
                  36 Oswego Street Suite 201
                  Baldwinsville, NY 13027



                  Inflection HR LLC
                  Attn Servin Gardner President
                  2204 W Southern Avenue
                  Tempe, AZ 85282



                  inFocus Payroll LLC
                  Attn President or Manager Agent
                  Attn Brian Bohley
                  900 Chicago Ave Suite 104
                  Evanston, IL 60202



                  Innovative Administrative
                  Services LLC
                  Attn Gabriel Lopez CEO Owner
                  1400 Buford Hwy Suite G-1
                  Sugar Hill, GA 30518



                  Innovative Payroll Processing
                  Attn Ahmad Chebbani President
                  CEO
                  12740 W Warren Ave Suite 200
                  Dearbron, MI 48126



                  Integrated Dynamic Solutions IDS
                  Attn President or Manager Agent
                  Attn Nasrollah Gashtili
                  4930 Balboa Blvd #261638
                  Encino, CA 91426
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 40 of 69


                  Integrated Payroll Services
                  Attn Jon Sluis President
                  1240 E 8th Street
                  Traverse City, MI 49686



                  Integrated Payroll Services Inc
                  Attn John Feaman President
                  19 Crossroad Ct Suite 102
                  Delafield, WI 53018



                  Integrits Enterprise Solutions LLC
                  Attn Clarence M Carter Jr Pres CEO
                  5205 Kearny Villa Way Suite 200
                  San Diego, CA 92123



                  Integrity Bookkeeping LLC
                  Attn Kathyrn Ingram President
                  112 S Defiance St Box 86
                  Stryker, OH 43557



                  Integrity Coutsource LLC
                  Attn Robin Mcentire CEO
                  2201 E Camelback Rd Suite 123
                  Phoenix, AZ 85016-3433



                  Internal Revenue Service
                  PO Box 7346
                  Philadelphia, PA 19101-7346



                  Justworks Administrative LLC
                  Attn President or Manager Agent
                  Attn Johnathan Mirian VP Finance
                  130 7th Ave #249
                  New York, NY 10011
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 41 of 69


                  JustWorks Inc
                  c/o Renee Marie Mosley Esq
                  One Rodney Square Suite 600
                  920 N King Street
                  Wilmington, DE 19801



                  Kalter Payroll Services Inc
                  Attn President or Manager Agent
                  Attn Daniel Courtney Manager
                  15302 Central Avenue
                  Chino, CA 91710



                  Keller & Owens LLC
                  Payroll Partners Plus
                  Attn President or Manager Agent
                  Attn Ladena Henry Supervisor
                  10955 Lowel Ave Suite 800
                  Overland Park, KS 66210



                  La Maritza Inc
                  Elite Pay
                  Attn Genaro Mendez President
                  1300 Nth 10th Suite 330-H
                  McAllen, TX 02186



                  Laser Software Inc
                  Sines & Associates
                  Attn Timothy Sines President
                  178 Thomas Johnson Dr Suite 204
                  Frederick, MD 21702



                  Liberty Payroll Solutions LLC
                  Attn Anthony Azevedo President
                  52-54 Rome St
                  Newark, NJ 07105-3339



                  Local Economy LLC
                  Attn James Belanger Partner
                  142 High Street Suite 501A
                  Portland, ME 04101
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 42 of 69


                  Loeb & Loeb
                  Attn President or Manager Agent
                  10100 Santa Monica Blvd Suite 200
                  Los Angeles, CA 90067



                  LogMeIn
                  Attn President or Manager Agent
                  PO Box 50264
                  Los Angeles, CA 90074-0264



                  Management Administrative
                  Solutions Inc
                  Attn Stacie Neves Vice President
                  7400 E Orchard Road Suite 3055N
                  Greenwood Village, CO 80111



                  Management Solutions Inc
                  Attn Stacie Neves Vice President
                  7400 E Orchard Road Suite 3055N
                  Greenwood Village, CO 80111



                  Managepoint ASO Inc
                  Attn David E Day President
                  9119 Otis Ave
                  Indianapolis, IN 46216



                  Marathon HR Services LLC
                  Attn Ralph Cimperman President
                  2450 Atlanta Hwy
                  Cumming, GA 30040



                  Marketview Resources Inc
                  Attn Derickson Lawrence CEO
                  149 The Esplanade Suite 100
                  Mount Vernon, NY 10553
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 43 of 69


                  Mass Pay Inc
                  Attn President or Manager Agent
                  Attn Jason Maxwell
                  900 Cummings Center Suite 218T
                  Beverly, MA 01915



                  Media Data Services Inc
                  Attn President or Manager Agent
                  Attn Oscar Fernandez General Mgr
                  265 Route 46 Suite 206
                  Totowa, NJ 07512



                  Meridian Payroll Group Inc
                  Michael Ashworth President
                  41765 River Way
                  Temecula, CA 92590



                  Michael Mann et al
                  c/o Michael L Koenig Esq
                  Hinckley Allen
                  30 South Pearl Street Ste 901
                  Albany, NY 12207



                  Mint Payroll
                  Attn Sheryl Morehead Ops Manager
                  Attn Todd Udall Partner
                  1528 W Warm Springs Road
                  Henderson, NV 89014



                  Mize Houser & Company PA
                  Attn President or Manager Agent
                  Attn Sheila Cox QSR PR Manager
                  534 S Kansas Ave Suite 700
                  Topeka, KS 66603



                  MM-KMA Investments LLC
                  Alamo Business Solutions
                  Attn Martin Madden Manager
                  Member
                  124 Memory Trail Street
                  San Antonio, TX 78232
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 44 of 69


                  MoneyWise Payroll Solution
                  Attn Sean Shanks President
                  1928 Arlington Blvd, Suite 100
                  Charlottesville, VA 22903



                  My Strategic Payroll LLC
                  Attn Nick Tsismonakis President
                  377 Oak Street Suite 405
                  Garden City, NY 11530



                  National Business Partners Group
                  Attn Joe Power President
                  2750 Peachtree Industrial Blvd #D
                  Duluth, GA 30097



                  National Payroll Systems Inc
                  Attn Orlando C Williams III
                  President Owner
                  262 East 3900 South
                  Salt Lake City, UT 84107-1975



                  NetPayServices Inc
                  Payroll Centric
                  Attn Bahaa Mikhail President
                  5250 West Century Blvd Suite 432
                  Los Angeles, CA 90045



                  Nicholas H Reach CPA LLC
                  Attn Nick Reach Member Manager
                  2108 Kohler Memorial Drive Ste 40
                  Sheboygan, WI 53081



                  OM Payroll
                  Attn Jason Cohen CEO
                  224 West 35th Street Suite 1008A
                  New York, NY 10001
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 45 of 69


                  Omega Benefit Strategies
                  Attn Douglas Snoman President
                  25 Depot Ave
                  Falmouth, MA 02540



                  One Pay HR LLC
                  Attn President or Manager Agent
                  Attn Karen Candelaria Ops Manager
                  6300 Jefferson NE
                  Alburquerque, NM 87109



                  One Plus Tax
                  Attn Rafael Carmona President
                  2001 W Camelback Rd Suite 370
                  Phoenix, AZ 85015



                  One Source Virtual HR Inc
                  Attn Mark Turner Sec Treas
                  9001 Cypress Waters Blvd
                  Coppell, TX 75019



                  One Stop Payroll Inc
                  Attn Yung Kim President
                  620 Contra Costa Blvd Suite 205
                  Pleasant Hill, CA 94523



                  OnePointHCM
                  Attn David Miller President
                  2020 2nd Street Suite 200
                  Selma, CA 93662



                  One-Time Payroll Services LLC
                  Attn Carmen Barmakian President
                  2 Winter Street Suite 101
                  Waltham, MA 02451
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 46 of 69


                  On-Line Payroll Inc
                  Attn Joe Hines Sole Member
                  Attn Mary Anne Hines Op Manager
                  1207 Port Echo Lane
                  Bowie, MD 20716



                  OTP Payroll LLC
                  Attn Solomon Frieder Manager
                  Member
                  3 Jackson Ave
                  Spring Valley, NY 10977



                  P2Bi Holdings LLC
                  c/o Jason Brown Esq
                  Cohen & Gresser LLP
                  800 Third Avenue
                  New York, NY 10022



                  Pacific Staff Management Inc
                  Christina Nelson President
                  2028 Village Lane Suite 205
                  Solvang, CA 93463



                  Paragon Business Services Inc
                  Attn President or Manager Agent
                  Attn Crystal Brownell Director Ops
                  590 Route 539 Suite 3
                  Little Egg Harbor, NJ 08087



                  Partners in Payroll LLC
                  Attn William Bilo Jr Manager Mem
                  160 Conemaugh St
                  One Evian Centre
                  Blairsville, PA 15717



                  Paryoll Ventrues LLC
                  Triton HR
                  Attn President or Manager Agent
                  Attn Mary Tauber Director of Ops
                  1480 Route 9 North Suite 203
                  Woodbridge, NJ 07751
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 47 of 69


                  Pasadena Fire Recovery Program
                  Attn President or Manager Agent
                  PO Box 748631
                  Los Angeles, CA 90074-8631



                  Pay Day Payroll Inc
                  Attn Jill Cape President
                  510 N St Joseph Ave
                  Evansville, IN 47712



                  Pay Solutions LLC
                  Attn Marti Klaus Manager Member
                  623 Hayes Ave
                  Cuyahoga Falls, OH 44221



                  Pay USA Inc
                  Attn Janet Fox President
                  1200 High Ridge Road Suite 3
                  Stamford, CT 06905



                  Pay USA Inc
                  c/o Sean M Brennecke Esq
                  Klehr Harrison Harvey Branzburg &
                  919 Market Street Ste 1000
                  Wilmington, DE 19801



                  PayActiv Inc
                  Ijaz Anwar COO
                  4300 Stevens Creek Blvd Suite 185
                  San Jose, CA 95129



                  PayBridge LLC
                  Attn Anthony Chiviles Managing Ptr
                  13550 Falling Water Drive Suite 325
                  Stongsville, OH 44136
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 48 of 69


                  PayData Payroll Services Inc
                  Attn Victoria Nadeau-Trahan VP
                  106 Highpoint Center Suite 300
                  Colchester, VT 05453



                  Payday Payroll Inc
                  Attn Mike Dozier CFO
                  6465 College Park Square Ste 200
                  Virginia Beach, VA 23464



                  Payday Payroll Resources
                  Attn Renee Deal President
                  655 Creek Road
                  Bellmawr, NJ 08031



                  Payday Payroll Resources Inc
                  c/o Artemio C. Aranilla II Esq
                  Marshall, Dennehey Warner
                  1007 N Orange Street Ste 600
                  Wilmington, DE 19899-8888



                  Paymaster Inc
                  Attn President or Manager Agent
                  Attn Steve Bolin Director of Ops
                  550 West Merrill Street Suite 220
                  Brimingham, MI 48009


                  PayMasters Inc
                  c/o Margaret M DiBianca Esq
                  Clark Hill PLC
                  824 N Market Street Ste 710
                  Wilmington, DE 19801



                  PayMedia LLC
                  Attn President or Manager Agent
                  Attn Paula Balugas Director of Ops
                  383 Ridgedale Ave Second Floor
                  East Hanover, NJ 07936
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 49 of 69


                  Paymedia LLC et al
                  c/o Christina J Pross Esq
                  Mattleman Weinroth & Miller PC
                  200 Continental Drive Ste 215
                  Newark, DE 19713



                  Paynortheast LLC
                  Attn Steve Shouler CEO
                  199 New York Ave
                  Smithtown, NY 11787



                  PayNorthWest
                  Attn Dave Christensen CFO
                  800 Maynard Ave South #208
                  Seattle, WA 98134



                  PayNorthWest
                  c/o Jami B Nimeroff
                  Brown McGarry Nimeroff LLC
                  901 N Market Street Ste 1300
                  Wilmington, DE 19801



                  PayPlans Benefit
                  Attn Doug Snowman President
                  25 Depot Ave
                  Falmouth, MA 02540



                  PayPros HCS
                  Attn President or Manager Agent
                  Attn Cindy Hanson Operations Mgr
                  112 Townpark Drive Suite 050
                  Kennesaw, GA 30144



                  PayPros Inc
                  Attn President or Manager Agent
                  Attn Jeff Salvatore General Mana
                  966 N Cocoa Blvd 3
                  Cocoa, FL 32922
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 50 of 69


                  Payright Payroll Services Inc
                  Attn Steve McMahon Vice President
                  468 Great Road
                  Acton, MA 01720



                  Pay-Role HR Solutions LLC
                  Attn Kerry Bishop CFO
                  877 W Baxter Drive
                  South Jordan, UT 84095



                  Payroll Authority LLC
                  Payroll Authority.com
                  Attn Eric Moore Owner
                  305 W Sumner Ave
                  Indianapolis, IN 46217



                  Payroll by Professionals Inc
                  Attn John J Hartnett President
                  1202 Foulk Road Suite D
                  Wilmington, DE 19803



                  Payroll Complete Services Inc
                  Payroll NW
                  Attn Rick Smith CEO
                  10000 NE 7th Avenue Suite 402
                  Vancouver, WA 98685



                  Payroll Control Systems Inc
                  Attn Gregg Cobb President
                  3230 E Broadway Road Suite C130
                  Phoenix, AZ 85040



                  Payroll Data Inc
                  Attn President or Manager Agent
                  Attn Mary Anne Mancini
                  1101 S 3rd W #103
                  Missoula, MT 59801
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 51 of 69


                  Payroll Direct Inc
                  Attn Lynn Daniels President
                  7575 Golden Valley Road Suite 250
                  Golden Valley, MN 55427



                  Payroll Dynamics Inc
                  Attn Michael Tintweiss President
                  180 Oser Ave
                  Hauppauge, NY 11788



                  Payroll Ease LLC
                  Attn Hedy Kinney Managing Mem
                  46 North Main Street
                  PO Box 476
                  Kent, CT 06757



                  Payroll Experts LLC
                  Attn Jason Roth CEO
                  7500 N Dobson Road Suite 201
                  Scottsdale, AZ 85256



                  Payroll Link Inc
                  Attn Mike Demerjian President
                  10251 Trademark St Bldg B
                  Rancho Cucamonga, CA 91730



                  Payroll Logix Inc
                  Crest Payroll
                  Attn Pratap Jayakar President
                  160 Littleton Road Suite 160
                  Parsippany, NJ 07054



                  Payroll Office of America
                  c/o Marc Stephen Casarino Esq
                  White & Williams
                  600 N King Street Ste 800
                  Wilmington, DE 19801-3722
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 52 of 69


                  Payroll Office of America Inc
                  Attn Debbie Ford VP Operations
                  1855 West State Road Suite 434
                  Longwood, FL 32750



                  Payroll Perfect Inc
                  Attn President or Manager Agent
                  Attn Scott Holley Manager
                  1206 West S Jordan Pky Suite A
                  South Jordan, UT 84095



                  Payroll Plus Inc
                  PAI Payroll
                  Attn David Castleman President
                  1900 Lamy Lane Suite L
                  Monroe, LA 71201



                  Payroll Plus Inc
                  Attn John J Hettwer President
                  19300 Statesville Rd Suite 302
                  Cornelius, NC 28031



                  Payroll Pros LLC
                  Attn Larry Roberts CEO
                  970 Windham Ct Suite 9
                  Boardman, OH 44512



                  Payroll Service Plus
                  Attn Jon Sigman President
                  2555 Cabot Road Suite 101
                  Laguna Hills, CA 92653



                  Payroll Services Inc. dba Southwes
                  c/o Andrew C Jayne Esq
                  Mid-Continent Tower
                  401 S Boston Ave Ste 2300
                  Tulsa, OK 74103-4029
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 53 of 69


                  Payroll Services Inc. dba Southwest
                  c/o Brian J Butler Esq
                  Bond Schoeneck & King PLLC
                  One Lincoln Center
                  Syracuse, NY 13202-1355



                  Payroll Services Inc. dba
                  Southwestern Payroll
                  c/o Michael A Kornstein Esq
                  39 N Pearl Street 4th Fl
                  Albany, NY 12207



                  Payroll Services LLC
                  Attn Jonathan Pocius Member
                  Attn Jessica Droneburg Opr Mgr
                  103 South Caroll St 3rd FL
                  Frederick, MD 21701



                  Payroll Solutions Group LTD
                  Attn Tim Menfield Presdient
                  7730 W Cheyenne Suite 112
                  Las Vegas, NV 89129



                  Payroll Solutions Inc
                  Attn Scott Jenkins President
                  6425 Old Plank Road Suite 111
                  High Point, NC 27265



                  Payroll Success
                  Attn Dennis Bishop Vice President
                  2701 Fondren Street Suite 124
                  Dallas, TX 75206



                  Payroll Tax Systems
                  Attn President or Manager Agent
                  Attn Anthony Gonzales
                  1932 E Deere Ave
                  Santa Ana, CA 92705
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 54 of 69


                  Payroll4Free.com
                  Attn Marta Mendizabal VP
                  23297 Commerce Park
                  Beachwood, OH 44122



                  PaySource Inc
                  PaySource Payroll Solutions
                  Attn Lori Catalano President
                  333 N Cedar Street
                  Escondido, CA 92025



                  Pay-Tech Inc
                  Tab Associates
                  Attn Rene Brofft President
                  640 E Purdue Suite 102
                  Phoenix, AZ 85020



                  PBI Payroll
                  Public Bookkeepers Inc
                  Attn Joseph A Giacinto CEO
                  580 Mineola Avenue
                  Carle Place, NY 11514



                  Pen-Cal Administrators Inc
                  Pen-Pay LLC
                  Attn Mathew Germeshausen Mgr
                  7633 Southfront Road Suite 120
                  Livermore, CA 94551



                  Peoplelease LLC
                  Attn Jerry White CFO
                  210 Wingo Way
                  Mt Pleasant, SC 29464



                  PERNW Inc
                  The People Group
                  Attn Devin Kidman President
                  7150 SW Hampton Street Suite 110
                  Portland, OR 97223
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 55 of 69


                  P-Five Solutions LLC
                  Attn Amber Pope President
                  390 Pestana Ave
                  Manteca, CA 95336



                  Pioneer Payroll Services Inc
                  PPSINC
                  Attn Nora Mackay CEO
                  21 Old Chicopee Street
                  Chicopee, MA 01013



                  Pitney Bowes
                  Attn President or Manager Agent
                  2225 American Drive
                  Neenah, WI 54956



                  PLC Services LLC
                  Attn Jerry White CFO
                  210 Wingo Way
                  Mt Pleasant, SC 29464



                  Poseidon Consultants Inc
                  Payroll Hub
                  Attn Michael Taff President
                  3129 Tiger Run Ct #219
                  Carlsbad, CA 92010



                  PR Financial Services LLC
                  PR Financial
                  Attn President or Manager Agent
                  Attn Donette Yaw PR Financial Mgr
                  117 3rd St NW
                  Orange City, IA 51041



                  Precise Payroll LLC
                  Attn Samantha Gage President
                  780 Falcon Circle Suite 124
                  Warminster, PA 18974
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 56 of 69


                  Premier Employer Services
                  Mr JR Holdings Inc
                  Attn Roger Hays President
                  7200 S Alton Way Suite A250
                  Centennial, CO 80112



                  Press-Gold Payroll LLC
                  Attn Carl Pressman President
                  4510 West 77th Street
                  Edina, MN 55435



                  PrimePay LLC
                  Attn President or Manager Agent
                  Attn Eric Hernandex VP Client Suc
                  1487 Dunwoody Drive
                  West Chester, PA 19380



                  Pro Data Payroll Services Inc
                  Attn Horacio Lopez President
                  1125 Tri-State Pkwy Suite 710
                  Gurnee, IL 60031



                  Professional Outsourcing
                  Solutions Inc
                  Attn Mayet Alegria President
                  19750 S Vermont Avenue Suite 112
                  Torrance, CA 90602



                  Professional Payroll Services
                  Attn President or Manger Agent
                  Attn Pamela Moore Payroll Manager
                  8832 Reading Rd
                  Cincinnati, OH 45215



                  Profit Builders Inc
                  Attn President or Manger Agent
                  Attn Jami McFall Accounting Mgr
                  2872 N Ridge Road Suite 201
                  Wichita, KS 67205
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 57 of 69


                  Promerio Inc
                  California Payroll
                  Attn President or Manager Agent
                  Attn Debbie Mendivil VP Operations
                  1240 Central Blvd Suite B
                  Brentwood, CA 94513



                  Pursers Office Inc
                  Attn Rollyn C Trueblood President
                  1050 Industrial Dr Suite 110
                  Middletown, DE 19709



                  QTS Payroll Services Inc
                  Attn President or Manager Agent
                  Attn Rick Eddins Ops Supervistor
                  8170 W Sahara Avenue Suite 100
                  Las Vegas, NV 89117-1981



                  Quanta LLC
                  Attn President or Manager Agent
                  Attn Drew Fasseus Director of Ops
                  10469 Cinderella Drive
                  Cincinnati, OH 45242



                  Rackspace US Inc
                  Attn President or Manager Agent
                  1 Fanatical Place
                  City of Windcrest
                  San Antonio, TX 78218



                  Raymond Avenue Self Storage
                  Attn President or Manager Agent
                  2201 Alton Parkway
                  Irvine, CA 92606



                  ReadyRefresh
                  Attn President or Manager Agent
                  #216 6661 Dixie Highway Suite 4
                  Louisville, KY 40258
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 58 of 69


                  Rehmann Group LLC
                  Attn President or Manager Agent
                  Attn Roger Webster Direc of HR Out
                  5800 Gratiot Suite 201
                  Saginaw, MI 48638



                  RenderHR LLC
                  Attn John Colagrande Pres CEO
                  4323 Vivant Way
                  Palm Springs, CA 92262



                  RJDB Enterprises Inc
                  GLN Tax & Pay
                  Attn Jerrilee Harvey President
                  221 W Church Street
                  Elmira, NY 14901



                  Ronald A Dubois CPA
                  US National Payroll
                  Attn Ronad A Dubois Presid Owner
                  308 Seaboard Lane Suite 107
                  Franklin, TN 37067



                  Sammons & Head LLC
                  Payroll Plus
                  Attn John Sammons Manager Mem
                  2459 Wrighsboro Road
                  Augusta, GA 30904



                  Sarah Simmons et al
                  c/o Lawrence J Semenza III Esq
                  Semenza Kircher Rickard
                  10161 Park Run Dr Ste 150
                  Las Vegas, NV 89145



                  SBS Payroll
                  Attn President or Manager Agent
                  Attn Leigh Hansen Sr Director Ops
                  1932 E Deere Ave
                  Santa Ana, CA 92705
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 59 of 69


                  Segue HR LLC
                  Attn President or Manager Agent
                  Attn Michael Schaffer
                  4646 Poplar Ave Suite 201
                  Memphis, TN 38117



                  Segue HR LLC
                  c/o Hayley M Lenahan Esq
                  Little Falls Centre Two
                  2751 Centerville Road Ste 401
                  Wilmington, DE 19808



                  Shepherd Business Solutions Inc
                  Attn Tom Bradburn President
                  1955 N Val Vista #103
                  Mesa, AZ 85213



                  Shift Human Capital Management
                  Attn President or Manager Agent
                  Attn Dhanashree Bhandare Control
                  18100 Von Karman Ave Suite 850
                  Irvine, CA 92612



                  Shore Payroll Solutions
                  Attn Brian Penevolpe Partner Mgr
                  342 Atlantic City Blvd
                  Beachwood, NJ 08722



                  SHS Payroll LLC
                  Attn Steven H Suissa President
                  8 Bloomingdale Ct
                  Rockville, MD 20852



                  Silla Enterprises
                  A-Pro Payroll Systems
                  Attn Jack Kim President
                  1070 Reno Ave
                  Modesto, CA 95351
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 60 of 69


                  SimplePay LLC
                  Centro Group
                  Attn Juan A Martinez CFO
                  2640 S Bayshore Drive Suite 208
                  Miami, FL 33133



                  Simplified Employer Solutions LLC
                  Attn President or Manager Agent
                  Attn Lee Mabe
                  9401 N Armenia Ave
                  Tampa, FL 33612



                  Single Point Inc
                  Information Dynamics Inc
                  Attn President or Manager Agent
                  Attn Chuck Madden
                  4006 N Keystone Avenue
                  Indianapolis, IN 46205-2834



                  Socal Payroll Services LLC
                  Attn Jacob Shaw CIO
                  5455 Wilshire Blvd Suite 1710
                  Los Angeles, CA 90036



                  Solex Payroll Systems Inc
                  Attn Matthew Kaplan President
                  907 Park Street
                  Stoughton, MA 02072



                  Solid Business Solutions LLC
                  Attn Robert Colemenareis CEO Pre
                  1819 First Oaks Street #160
                  Richmond, TX 77406



                  SourceOne Payroll Services Inc
                  Attn Robert Yegenhiaian CEO
                  43141 Business Center Pkw
                  Suite 108
                  Lancaster, CA 93535
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 61 of 69


                  Southeastern Employee Benefits
                  Corporate Business
                  Attn James Karle CEO
                  1523 Johnson Ferry Road Suite 200
                  Marietta, GA 30062



                  Southland Shredding
                  Attn President or Manager Agent
                  1131 N Hellman Avenue
                  Ontario, CA 91764



                  Spectrum Employee Services Inc
                  Attn D John Davis Jr President
                  2762 Continental Dr Suite 201
                  Baton Rouge, LA 70808



                  Stewardship Payroll Services LLC
                  Attn Chad Schavey CFO
                  15215 Endeavor Drive
                  Noblesville, IN 46060



                  Stone Industries Inc
                  c/o Steven L Caponi Esq
                  K&L Gates LLP
                  600 N King Street Ste 901
                  Wilmington, DE 19801



                  Streamline Payroll LLC
                  Attn Kristi Keiser COO
                  1 North Wilson Ave Suite 4
                  Bristol, PA 19007



                  Summit Services Inc
                  Summit HR & Payroll
                  Attn Kirk Oetken President
                  2651 E Chapman Ave Suite 105
                  Fullerton, CA 92831
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 62 of 69


                  SyncHR Inc
                  Attn President or Manager Agent
                  Attn Kelly McAllister Sr Manager
                  1601 Wewatta Street Suite 750
                  Denver, CO 80027



                  Syndeo Ourtsourcing LLC
                  Attn President or Manager Agent
                  Attn Todd Matheny Director Acct
                  3504 N Great Plains Dr Suite 200
                  Wichita, KS 67207



                  TAG Employer Services LLC
                  Attn Jack Biltis President
                  20815 N Cave Creek Road
                  Phoenix, AZ 85024



                  The Ahola Corporation
                  c/o Kristen-Elise F Depizzo Esq
                  Yelena Boxer Esq
                  200 Public Square Ste 2300
                  Cleveland, OH 44114-2378



                  The Ahola Corporation
                  c/o Sean A Meluney Esq
                  Berger Harris LLP
                  1105 N Market Street 11th Fl
                  Wilmington, DE 19801



                  The Bancorp Bank
                  c/o Beth Moskow-Schnoll Esq
                  Ballard Spahr LLP
                  919 North Market Street 11th Fl
                  Wilmington, DE 19801-3034



                  The Payroll Office Inc
                  Attn Steve Kuczka President
                  5600 Morganford Road
                  St Louis, MO 63116
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 63 of 69


                  The Payroll Professionals Inc
                  Attn President or Manager Agent
                  Attn Sherry Boggs Operations ACH
                  500 NE Spanish River Blvd Suite 14
                  Boca Raton, FL 33431



                  Time and Pay
                  Attn President or Manager Agent
                  Attn Kristie Ayers Director of Ops
                  108 N Boone Street
                  Johnson City, TN 37604



                  TimePays CEOS Corporation
                  Attn Scott Johnson President
                  12 Welch Ave Suite 7
                  Stoughton, MA 02072



                  Total HCM Inc
                  Attn Eric Chen CFO
                  2707 E Valley Blvd Suite 302
                  West Covina, CA 91792



                  TPX Communications
                  Attn President or Manager Agent
                  515 S Flower Street 45th Floor
                  Los Angeles, CA 90071-2201



                  Triangle Payroll
                  Attn Deana Moore President
                  128 Clairton Blvd
                  Pittsburg, PA 15236



                  Tricore Inc
                  Attn Kathryn Fried CFO
                  117 North Gold Drive
                  Robbinsville, NJ 08691
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 64 of 69


                  Tripco Inc
                  Payrite
                  Attn Robert J Benard President
                  6300 Twenty-Two Mile Road Suite 3
                  Shelby Twp, MI 48317



                  Tristate Employers Group Inc
                  Attn Mary Jo Moore President
                  4150 Alexandria PK Suite 114
                  Cold Spring, KY 41076



                  Two Shus Inc
                  Paylogic
                  Attn Hunt Shuster President
                  2843 BrownShore Road Suite 111
                  Louisville, KY 40206



                  Unify Payroll LLC
                  Attn David Fry Manager Member
                  117 East Mountain Ave
                  Fort Collins, CO 80524



                  Union Payroll Solutions
                  Attn Kenneth Hrin President
                  8000 Sagemore Drive, Suite 8203
                  Marlton, NJ 08053



                  UPSOH Inc
                  Attn Bruce Baughman President
                  2718 Wayne Avenue Ste 105
                  Dayton, OH 45420



                  US Securities & Exchange
                  Commission
                  Attn Bankruptcy Counsel
                  444 South Flower St Suite 900
                  Los Angeles, CA 90071-2934
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 65 of 69


                  Valiant Payroll Services Inc
                  Trackforce Valiant
                  Attn President or Manager Agent
                  260 Crossways Park Drive
                  Woodbury, NY 11797



                  Valiant Payroll Services Inc
                  Trackforce Valiant
                  Attn Heather Softy Tax Bank Mgr
                  260 Crossways Park Drive
                  Woodbury, NY 11797



                  Valiant Payroll Services Inc
                  Trackforce Valiant
                  Attn Debra Foster Senior Administr
                  260 Crossways Park Drive
                  Woodbury, NY 11797



                  Varsity Computing Inc
                  Dallas Payroll
                  Attn Brian Queen President
                  1221 Abrams Road Suite 350
                  Richardson, TX 75081



                  VC Consulting Services
                  Payday Master
                  Attn Victor Cabilla President
                  1 Main Street Suite 403
                  Eatontown, NJ 07724



                  Veleta Stevene et al
                  c/o Mike M Arias Esq
                  Arias Sanguinetti Wang and Torrijos
                  6701 Center Drive West 14th Fl
                  Los Angeles, CA 90045



                  Veleta Stevens et al
                  c/o Nicholas A Coulson Esq
                  Liddle and Dubin PC
                  975 East Jefferson Ave
                  Detroit, MI 48207
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 66 of 69


                  Verde Human Capital LLC et al
                  c/o James L Higgins Esq
                  Rodney Square
                  1000 North King Street
                  Wilmington, DE 19801



                  Verde Human Capital, LLC et al
                  c/o Daniel Weiskopf Esq
                  McNaul Ebel Nawrot & Helgren
                  600 University Street Ste 2700
                  Seattle, WA 98101-3143



                  Verde Services Inc
                  Onemint
                  Attn Brandon Baker CEO
                  125 50th Ave
                  Yakima, WA 98908



                  Vertex Payroll Corp
                  Attn John Sansou President
                  3111 N Tustin Street Suite 202
                  Orange, CA 92865



                  Vertisource Inc
                  Attn Kim Bolinder CEO
                  6985 Union Park Center Suite 100
                  Cottonwood Heights, UT 84047



                  Villiams LLC
                  Compass One HCM
                  Attn Danielle Williams Partner
                  32 Thatcher Road
                  Rochester, NY 14617



                  Wallace Advisory Group Inc
                  Checkright
                  Attn Arch Wallace President
                  10120 West Broad Street Suite N
                  Glen Allen, VA 23060
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 67 of 69


                  Web Payroll & Tax Solutions
                  Attn Cynthia Mata Partners Manag
                  13526 George Road Suite 100
                  San Antonio, TX 78230



                  Webb Payroll Service Inc
                  Attn Sherry K Webb President
                  2550 Decatur Hwy
                  Gardendale, AL 35071



                  Webb Payroll Service Inc
                  c/o Robert Joseph Leoni Esq
                  Shelsby & Leoni
                  221 Main Street
                  Stanton, DE 19804



                  Webb Payroll Service Inc et al
                  c/o Francis J Casey Flynn Jr Esq
                  Law Office of Francis J Flynn Jr
                  422 S Curson Ave
                  Los Angeles, CA 90036



                  Webb Payroll Service Inc et al
                  c/o John A Yanchunis Esq
                  Morgan & Morgan Complex Litigati
                  201 N Franklin Street 7th Fl
                  Tampa, FL 33602



                  WesPay Advisors
                  Attn President or Manager Agent
                  601 Montgomery Street Suite 710
                  San Francisco, CA 94111



                  Wiggins Payroll Inc
                  Attn Clinton Wiggins President
                  1301 West Chester Pike
                  West Chester, PA 19382
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 68 of 69


                  Win3 Inc
                  Attn President or Manager Agent
                  Attn Tara Bryant Director Finance
                  1055 West Maple Road
                  Clawson, MI 48017



                  WindsorKent Inc
                  Attn Emilio Monte CEO
                  7700 N Kendall Drive Suite 408
                  Miami, FL 33156



                  Wise Choice Incorporated
                  Attn President or Manager Agent
                  Attn Statney Lattin Finance Coor
                  711 E Wardlow Road #203
                  Long Beach, CA 90807



                  Workforce Benefit Solutions LLC
                  Attn Brian Lambert
                  4875 S Sherwood Forest Blvd
                  Suite D
                  Baton Rouge, LA 70816



                  World Data Solutions
                  Restaurant Solutions Inc
                  Attn Christine Dragoo CFO
                  1101 W Mineral Ave Suite 200
                  Littleton, CO 80120



                  Wurkforce Inc
                  Wurk
                  Attn President or Manager Agent
                  Attn Mark Sajn Director of Imple
                  1550 Larimer St #154
                  Denver, CO 80202



                  Xponent HR Solutions
                  Attn President or Manager Agent
                  Attn Lavina Watkins Ops Director
                  14500 N Northsight Blvd Suite 108
                  Scottsdale, AZ 85260
Case 2:20-bk-10654-VZ   Doc 1 Filed 01/21/20 Entered 01/21/20 15:30:44   Desc
                        Main Document    Page 69 of 69


                  Yarmouth Payroll Plus
                  Attn Sue E Stull President
                  245 Main Street
                  Yarmouth, ME 04096



                  Zuma Payroll Solutions
                  Attn Christopher Caputo COO
                  591 Steawart Ave Suite 500
                  Garden City, NY 11530
